 
Exhibit 10.2
 


 
Confidential
Canadian and Non-U.S. Subscribers Only



PAN AMERICAN GOLDFIELDS LTD.
 
SUBSCRIPTION DOCUMENTS
 
for
 
CANADIAN AND NON-U.S. SUBSCRIBERS ONLY
 
SUBSCRIPTION DOCUMENTS AND PROCEDURE
 
Each prospective investor for the Units of Pan American Goldfields Ltd. is
required to complete, execute and return to the Company the following documents:
 
1.           SUBSCRIPTION AGREEMENT:  Please complete all open lines, date and
sign on page 18.
 
2.           REGISTRATION AND DELIVERY INSTRUCTIONS: Please complete the
registration and delivery instructions on Schedule A.
 
3.           ELIGIBILITY CERTIFICATE:  If you are an Accredited Investor (within
the meaning of National Instrument 45-106), please complete and sign the
Eligibility Certificate attached as Schedule B.
 
4.           PURCHASER QUESTIONNAIRE: Please complete, date and sign the
Subscriber Questionnaire on Appendix A to Schedule B. All items must be
completed.
 
RETURN the completed documents, with payment in full as provided herein.
 

 
1

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “AGREEMENT”) RELATES TO AN
OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 


 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
(Canadian and Non-U.S. Subscribers Only)
 
Pan American Goldfields Ltd.
Mountain View Center
12303 Airport Way, Suite 200
Broomfield, CO. 80021


Attention:  Miguel Di Nanno, President


Dear Sirs:


 
Pan American Goldfields Ltd., (the “Company”) is offering, on an exempt private
placement basis, up to an aggregate of 2,500,000 units of its own issue (each a
“Unit”) to eligible investors (a “Subscriber”) at a subscription price of U.S.
$0.20 per Unit. Each Unit will consist of one share of the Company’s common
stock (each a “Share” or the “Common Stock”) and one share purchase warrant
(each a “Warrant”) exercisable at $0.30 per Warrant Share, a copy of which is
attached as Reference source not found.). Each Warrant to acquire additional
Shares shall have a term of twenty-four (24) months after the date of this
Agreement. Each Warrant entitles the holder thereof to purchase one Share of the
Company (each a “Warrant Share”) for a period of two years. The Units are being
offered solely to Canadian and Non-U.S. Subscribers via this subscription
agreement (the “Agreement”) at U.S. $0.20 per Unit for an aggregate purchase
price of U.S. $500,000 (the “Offering”). The Units, the Shares, the Warrants and
the Warrant Shares are sometimes hereinafter referred to as the
“Securities.”  Subscriptions will be accepted only for an even number of Units
and no fractional Units will be issued.
 

 
2

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only



The Company reserves the right to increase the size of the Offering without
notice to investors or prospective investors.
 
1.           Subscription.
 
1.1           Based upon the terms of this Agreement, the Subscriber hereby
irrevocably subscribes for and agrees to purchase _____ Units from the Company
at a subscription price of U.S. $0.20 per Unit, for aggregate consideration of
U.S. $____ (the “Subscription Proceeds”).
 
1.2           Each Unit consists of:
 
(a)           1 Share; and
 
(b)           1 Warrant to purchase 1 Warrant Share. The Warrant shall expire
twenty-four months (24) months after the date of this Agreement and shall be
exercisable at $0.30 per share of Common Stock.
 
1.3           Payment:
 
(a)           The Subscription Proceeds must accompany this Agreement and shall
be paid by wire transfer of immediately available funds in U.S. dollars in
accordance with the wire instructions attached hereto as Exhibit B. The Company
has provided certain financial projections regarding the estimated use of the
Subscription Proceeds in the “Use of Proceeds” section, attached hereto as
Exhibit C.
 
(b)           The Subscriber acknowledges and agrees that this Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held by the Company or the Escrow Agent (as defined herein). In the
event that this Agreement is not accepted by the Company for whatever reason
within 30 days of the delivery of an executed Agreement by the Subscriber, this
Agreement, the Subscription Proceeds and any other documents delivered in
connection herewith will be returned to the Subscriber at the address of the
Subscriber as set forth in this Agreement.
 
1.4           Documents Required from Subscriber:
 
(a)           The Subscriber must complete, sign and return to the Company two
(2) executed copies of this Agreement; and
 
(b)           The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, the OTC
Bulletin Board, stock exchanges and applicable law.
 
1.5           Escrow
 
The Subscription Proceeds shall be deposited by the Company in a bank account
pursuant to the instructions in Exhibit B. The Subscriber acknowledges that the
Subscription Proceeds will be deposited into an escrow account (the “Escrow
Account”) at the Company’s corporate law firm, DLA Piper LLP (the “Escrow
Agent”). The Subscriber agrees that the Escrow Agent shall have no
accountability to the Subscriber whatsoever, and acknowledges that the Escrow
Agent is merely the recipient for the Company and have no obligations to the
Subscriber. The Subscriber agrees that submission of the Subscription Proceeds
to the Escrow Agent in trust is to be deposited in an escrow fund and shall be
the property of the Company at that point. The only duty the Escrow Agent shall
have to the Subscriber is to deliver the Subscription Proceeds to the Company,
all solely according to the Company’s instructions, and the Escrow Agent shall
require no further instructions from the Subscriber in delivering the same to
the Company.
 

 
3

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only



The proceeds of the Escrow Account shall be distributed in accordance with
Section 1.6.
 
1.6           Closing
 
Closing of the offering of the Units shall occur in the following manner:
 
(a)           The Escrow Agent shall release all or part of the U.S. $500,000.00
(Five Hundred Thousand Dollars) from the Escrow Account to the Company once the
sum of the Subscription Proceeds deposited in the Escrow Account is equal to or
greater than U.S. $250,000.00 (Two Hundred and Fifty Thousand Dollars) (the
“Closing”).
 
(b)           Unless otherwise agreed to by the Company and the Subscriber, on
the Closing Date (as defined herein),  (x) the Company shall irrevocably
instruct its transfer agent to deliver to the Subscriber one or more stock
certificates, free and clear of all restrictive and other legends (except as
expressly provided in Section 3 hereof), evidencing the number of Shares the
Subscriber is purchasing as is set forth on Subscriber’s signature page to this
Agreement next to the heading “Shares Issued” within two (2) business days after
the Closing Date (the “Subscribed Shares”) and (b) the Company shall issue to
the Subscriber a Warrant pursuant to which the Subscriber shall have the right
to acquire such number of Warrant Shares as is set forth on the Subscriber’s
signature page to this Agreement next to the heading “Warrants Issued,” duly
executed on behalf of the Company and registered in the name of the Subscriber.
As used herein, the term “Closing Date” means the business day when all of the
subscription documents have been executed and delivered by the applicable
parties thereto, and all of the conditions set forth in Section 6 hereof are
satisfied, or such other date as the parties may agree.
 
2.           Conditions to Offer.
 
This Offering is being conducted on a “best efforts” basis. Closing of the
Offering shall occur as described in and subject to the provisions of Section
1.6 hereof.
 
3.           Representations, Warranties and Covenants.
 
3.1           Representation, Warranties and Covenants of the Subscriber. The
Subscriber hereby represents and warrants to, and covenants with, the Company
(which representation, warranties and covenants shall survive the closing of
this Agreement) and acknowledges that the Company is relying thereon that:
 

 
4

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
(a)           The undersigned is resident, or if not an individual, has a head
office, in the jurisdiction set out under the heading “Address of subscriber”
above the signature set forth on the execution page of this Agreement, which
address is the undersigned’s principal residence or place of business, and such
address was not obtained or used solely for the purpose of acquiring the
Securities.
 
(b)           The Subscriber is not a “U.S. Person” (as such term is defined in
Regulation S under the 1933 Act (“Regulation S”)) or person in the U.S. and the
Securities are not being acquired, directly or indirectly, for the account or
benefit of a U.S. Person or person in the U.S.  At the time Subscriber executed
and delivered this Agreement, Subscriber was outside the U.S. and is outside of
the U.S. as of the date of the execution and delivery of this Agreement.  Rule
902 of Regulation S of the 1933 Act includes the following people as a “U.S.
person”:
 
 
(i)
any natural person resident in the U.S.;

 
 
(ii)
any partnership or corporation organized or incorporated under the laws of the
U.S.;

 
 
(iii)
any estate of which any executor or administrator is a U.S. person;

 
 
(iv)
any trust of which any trustee is a U.S. person;

 
 
(v)
any agency or branch of a foreign entity located in the U.S.;

 
 
(vi)
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
 
(vii)
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary, organized, incorporated, or (if an
individual) resident in the U.S.; and

 
 
(viii)
any partnership or corporation if:

 
 
(A)
organized or incorporated under the laws of any foreign jurisdiction; and

 
 
(B)
formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned
by accredited investors (as defined in Rule 501(a) of the 1933 Act) who are not
natural persons, estates or trusts.

 
 
(C)
Unless paragraph 3.1(d) below applies, it is purchasing the Securities as
principal for its own account, not for the benefit of any other person, for
investment only and not with a view to resale or distribution of all or any of
the Securities and unless exempted by an order of the securities commission or
similar regulatory authority of the Province or Territory in which it resides,
it fully complies with one or more of the following criteria (please initial one
or more as applicable) and it has completed the appropriate Schedules to this
Agreement:

 

 
5

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
_____
(ix)    it is an “accredited investor” as such term is defined in NI 45-106 and
has concurrently executed and delivered an Eligibility Certificate in the form
attached as Schedule B to this Agreement; or
_____
(x)    it is not a resident of Ontario and (please also insert the name of the
person) is:
 
_____
(A)        a director, executive officer or control person of the Company or of
an affiliate of the Company; or
 
_____
(B)        a spouse, parent, grandparent, brother, sister or child of
______________________________________, a person referred to in
subparagraph (ii)(A) above; or
 
_____
(C)        a parent, grandparent, brother, sister or child of the spouse of
_________________________________, a person referred to in subparagraph (ii)(A)
above; or
 
_____
(D)        a close personal friend of ___________________ __________________, a
person referred to in subparagraph (ii)(A) above; or
 
_____
(E)        a close business associate of __________________ __________________,
a person referred to in subparagraph (ii)(A) above; or
 
_____
(F)        a founder of the Company or a spouse, parent, grandparent, brother,
sister, child, close personal friend or close personal business associate of
__________ _______________________________, a founder of the Company;
 
_____
(G)        a parent, grandparent, brother, sister or child of the spouse of
_________________________________, a founder of the Company;


 
6

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only






 
_____
(H)        a person of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are persons or companies
described in subparagraphs (ii)(A) to (ii)(G) above; or
 
_____
(I)          a trust or estate of which all of the beneficiaries or a majority
of the trustees are persons or companies described in subparagraphs (ii)(A) to
(ii)(G) above; and if a resident of Saskatchewan, relying upon
subparagraphs (ii)(D), (ii)(E), (ii)(F) where the subscriber is a close personal
friend or close business associate of a founder of the Company, or (ii)(H) or
(ii)(I) if the trade is based in whole or in part on a close personal friendship
or close business association, the undersigned has concurrently executed and
delivered to the Company a risk acknowledgment form in Form 45-106F5 in the form
attached as Schedule C hereto.
_____
(xi)    it is a resident of Ontario and (please also insert the name of the
person) is:
 
_____
(A)        a founder of the Company; or
 
_____
(B)        an affiliate of ______________________________, a founder of the
Company; or
 
_____
(C)        a spouse, parent, brother, sister, grandparent or child of
_______________________________________, an executive officer, director or
founder of the Company; or
 
_____
(D)       a control person of the Company;
_____
(xii)    (please also insert the name of the person) is:
 
_____
(A)        an employee, executive officer, director or consultant of the Company
or a related entity of the Company;


 
7

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





_____
(B)       a trustee, custodian or administrator acting on behalf, or for the
benefit of ________________________ ___________________, a person or company
referred to in subparagraph (iv)(A) above;
_____
(C)       a holding entity of __________________________, an individual referred
to in subparagraph (iv)(A) above;
_____
(D)       an RRSP or RRIF of _________________________ ______________________,
an individual referred to in subparagraph (iv)(A) above;
_____
(E)       the spouse of ______________________________, an individual referred
to in subparagraph (iv)(A) above;
_____
(F)       a trustee, custodian or administrator acting of behalf, or for the
benefit of the spouse of _______________ __________________________, an
individual referred to in subparagraph (iv(A) above;
_____
(G)       a holding entity of the spouse of ____________
_____________________________, an individual referred to in subparagraph (iv)(A)
above;
_____
(H)       an RRSP or RRIF of the spouse of _____________
____________________________, an individual referred to in subparagraph (iv)(A)
above;
if participation in the trade is voluntary and for the purposes of this
paragraph, the terms “executive officer,” “related entity,” “consultant,”
“holding entity” and “permitted assign” have the meanings ascribed thereto in NI
45-106; or


 
8

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





_____
(xiii)       it is purchasing Securities for an aggregate acquisition cost of
not less than Cdn. $150,000 cash and if it is a corporation, syndicate,
partnership or other form of association or entity, it was not created or used
solely to purchase or hold securities in reliance upon the exemption set forth
in section 2.10 of NI 45-106; or
_____
(xiv)      if it is a resident of any jurisdiction referred to in the preceding
paragraphs but not purchasing thereunder, it is purchasing pursuant to an
exemption from prospectus and registration requirements (particulars of which
are enclosed herewith) available to it under applicable securities legislation
and shall deliver to the Company such further particulars of the exemption(s)
and the undersigned’s qualifications thereunder as the Company may request.

(c)           if it is purchasing on behalf of a beneficial purchaser, it is
duly authorized to enter into this Agreement and to execute and deliver all
documentation in connection with the purchase on behalf of each beneficial
purchaser and it acknowledges that the Company is required by law to disclose to
certain regulatory authorities the identity of each beneficial purchaser of
Securities, and:
 
 
(i)
if it is resident in, or otherwise subject to the securities legislation of any
Province or Territory, it is an “accredited investor” as defined in NI 45-106
and has concurrently executed and delivered a Representation Letter in the form
attached as

 

 
9

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
 
(ii)
Schedule A to this Agreement and is either:

 
 
(A)
a trust company or trust corporation described in paragraph (p) of the
definition of “accredited investor” in NI 45-106 (excluding a trust company or
trust corporation registered under the laws of the Province of Prince Edward
Island that is not registered under the Trust and Loan Companies Act (Canada) or
under comparable legislation in another jurisdiction of Canada); or

 
 
(B)
a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and in Ontario, is purchasing a security that is not a
security of an investment fund, as described in paragraph (q) of the definition
of “accredited investor” in NI 45-106;

 
 
(iii)
and was not created or used solely to purchase or hold securities as an
accredited investor in reliance upon the exemption contained in paragraph (m) of
the definition of “accredited investor” in NI 45-106; or

 
 
(iv)
if it is acting for one or more disclosed principals, each of such principals is
purchasing as a principal for its own account, not for the benefit of any other
person, and not with a view to the resale or distribution of all or any of the
Securities and each of such principals complies with paragraph 3.1(C) above as
applicable to it by virtue of its place of residence;

 
(d)           The Subscriber has the legal capacity and competence to enter into
and execute this Subscription Agreement and to take all actions required
pursuant hereto and, if the Subscriber is a corporation, it is duly incorporated
and validly subsisting under the laws of its jurisdiction of incorporation and
all necessary approvals by its directors, shareholders and others have been
obtained to authorize execution and performance of this Subscription Agreement
on behalf of the Subscriber.
 
(e)           The Subscriber has sufficient liquid assets to sustain a loss of
the Subscriber’s entire investment.
 
(f)           The Company has not made any other representations or warranties
to the undersigned with respect to the Company or rendered any investment advice
except as contained herein.
 
(g)           The undersigned has such knowledge and experience in financial,
investment and business matters to be capable of evaluating the merits and risks
of the prospective investment in the securities of the Company.  The undersigned
has consulted with such independent legal counsel or other advisers as the
undersigned has deemed appropriate to assist the undersigned in evaluating the
proposed investment in the Company.  By accepting these documents, the
undersigned agrees that the information contained herein, and in all related and
ancillary documents, shall be kept confidential and will not be used for any
other purpose other than in connection with considering the purchase of the
Securities.
 

 
10

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
(h)           The Subscriber (i) has adequate means of providing for its current
financial needs and possible personal contingencies and does not have a need for
liquidity of this investment in the Securities; (ii) can afford (a) to hold the
Securities for an indefinite period of time; and (b) to sustain a complete loss
of the entire amount of the Subscription Proceeds for the Securities; and (iii)
has not made an overall commitment to investments which are not readily
marketable, which is disproportionate so as to cause such overall commitment to
become excessive.
 
(i)           The Subscriber has been afforded the opportunity to ask questions
of, and receive answers from, the officers and/or directors of the Company
acting on its behalf concerning the terms and conditions of this transaction and
to obtain any additional information, to the extent that the Company possesses
such information or can acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information furnished; and the
undersigned has received satisfactory answers to all such questions to the
extent deemed appropriate in order to evaluate the merits and risks of an
investment in the Company.
 
(j)           The Subscriber acknowledges that the none of the Securities are
currently registered under the 1933 Act and, except as provided in Section 10
hereof, the Company has not undertaken to register any of such securities under
U.S. Federal or State law, and, unless so registered, none of them may be
offered or sold in the United States or, directly or indirectly, to U.S.
Persons, as that term is defined in Regulation S, except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case in
accordance with applicable state and provincial securities laws.
 
(k)           The undersigned further understands that it is purchasing all such
securities without being furnished any prospectus setting forth all of the
information that may be required to be furnished under applicable securities
laws and as a consequence, certain protections, rights and remedies provided in
applicable securities legislation, including statutory rights of rescission or
damages, may not be available to it.
 
(l)           The undersigned further acknowledges that no agency, governmental
authority, securities commission or similar regulatory body, stock exchange or
other entity has reviewed, passed on or made any finding or determination as to
the merit for investment of the Securities nor have any such agencies or
governmental authorities made any recommendation or endorsement with respect to
the Securities.
 
(m)           The undersigned acknowledges that there are restrictions on its
ability to resell the Securities and it is the responsibility of the undersigned
to find out what those restrictions are and to comply with them before selling
the Securities.  The undersigned agrees not to sell, transfer, pledge or
otherwise dispose of or encumber the Securities except pursuant to the
applicable rules and regulations of applicable securities laws, including
Regulation S, and prior to any such sale, transfer, pledge, disposition or
encumbrance, the undersigned will, upon request, furnish the Company and its
transfer agent with an opinion of counsel satisfactory to the Company in form
and substance that registration or equivalent action under the 1933 Act and all
other applicable securities laws is not required.  In addition to resale
restrictions imposed under U.S. securities laws, there are additional
restrictions on the Subscriber’s ability to resell any of the Securities under
Canadian provincial securities laws and Canada’s National Instrument 45-102,
Resale of Securities (“NI 45-102”).
 

 
11

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
(n)           This Agreement has been duly executed and delivered and, when
accepted by the Company, will constitute a legal, valid and binding obligation
of the undersigned enforceable against it in accordance with the terms hereof.
 
(o)           No prospectus or offering memorandum within the meaning of the
securities laws has been delivered to, summarized for or seen by the Subscriber
in connection with the sale of the Units and the Subscriber is not aware of any
prospectus or offering memorandum having been prepared by the Company.
 
(p)           It has not received, nor has it requested, nor does it have any
need to receive, any offering memorandum (as defined in or contemplated by
applicable securities legislation) or any other document (other than financial
statements or any other continuous disclosure documents, the contents of which
are prescribed by statute or regulation) describing the business and affairs of
the Company which has been prepared for delivery to, and review by, prospective
subscribers in order to assist them in making an investment decision in respect
of the Securities (or any of them), and it has not become aware of any
advertisement including, by way of example and not in limitation, advertisement
in any printed media of general and regular circulation or on radio or
television with respect to the distribution of the Units.
 
(q)           The decision to execute this Subscription Agreement and acquire
the Units hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Company, and such decision
is based entirely upon a review of information, including the risk factors
described in the Company’s filings with the U.S. Securities and Exchange
Commission (the “SEC”), (the adequacy of which is hereby acknowledged) about the
Company that is available to any member of the public on the EDGAR database
maintained by the SEC at www.sec.gov.
 
(r)           There are risks associated with an investment in the Company,
including, by way of example and not in limitation, the specific risks
identified in the Company’s most recent periodic reports filed with the SEC and
available for viewing at the SEC’s website at www.SEC.gov.
 
(s)           The Subscriber is not acquiring the Units as a result of, and will
not itself engage in any “directed selling efforts” (as that term is defined in
Regulation S) in the United States in respect of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of conditioning the market in the United States
for the resale of any of the Securities; provided, however, that the Subscriber
may sell or otherwise dispose of the Securities pursuant to registration thereof
under the 1933 Act, and any applicable state and provincial securities laws or
under an exemption from such registration requirements.
 

 
12

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
(t)           None of the Securities may be offered or sold by the Subscriber to
a U.S. Person, or for the account or benefit of a U.S. Person (other than a
distributor) prior to the end of the Distribution Compliance Period (as defined
herein).
 
(u)           The Subscriber understands and agrees that there may be material
tax consequences to it of an acquisition, holding or disposition of the
Securities. The Company gives no opinion and makes no representation with
respect to the tax consequences under U.S., Canadian, state, provincial, local
or foreign tax law of the acquisition, holding or disposition of the Securities
and the Subscriber acknowledges that it is solely responsible for determining
the tax consequences of its investment.
 
(v)           Any offer and/or sale of any of the Securities prior to the
expiration of a period of six (6) months after the date of original issuance of
that respective Security (the six-month period hereinafter referred to as the
“Distribution Compliance Period”), shall only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom, and
in each case only in accordance with applicable state and provincial securities
laws.
 
(w)           If required by applicable securities legislation, regulations,
rules, policies or orders or by any securities commission, stock exchange or
other regulatory authority, the undersigned will execute, deliver, file and
otherwise assist the Company in filing such reports, undertakings and other
documents with respect to the issue of the Securities (including, without
limitation, an Eligibility Certificate in the form attached as Schedule B).
 
(x)           The undersigned hereby agrees that the Company will insert the
following legends on the face of the Securities in compliance with applicable
securities laws:
 
“Unless permitted under securities legislation, the holder of this security must
not trade the security in Canada before the date that is 4 months and a day
after the later of (i) _________________________ [insert the distribution date],
and (B) the date the issuer became  a reporting issuer in any province or
territory of Canada.”



 
13

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN), EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”


(y)           The undersigned has not purchased the Securities as a result of
any form of general solicitation or general advertising, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio, television or
other form of telecommunications, or any seminar or meeting whose attendees have
been invited by general solicitation or general advertising.
 
(z)           The undersigned certifies that each of the foregoing
representations and warranties set forth in subsections (a) through
(aa) inclusive of this Section 3.1 are true as of the date hereof and shall
survive such date.
 
(aa)           Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants and covenants to the Subscriber that:
 
(bb)           Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable). The Company
has all necessary corporate power and authority to own, lease, use and operate
its properties and to carry on its business as now being conducted and presently
proposed to be conducted. The Company and each of its subsidiaries is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which its ownership or leasing of assets, or the conduct of
its business, makes such qualification necessary.
 

 
14

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
(cc)           Requisite Power and Authorization. The Company has all necessary
corporate power and authority to execute and deliver this Agreement, to issue
the Shares and the Warrants and to carry out the provisions of this Agreement.
All corporate action on the part of the Company required for the lawful
execution and delivery of this Agreement, issuance and delivery of the Shares
and the Warrants and the performance by the Company of its obligations hereunder
has been taken. Upon execution and delivery, this Agreement constitutes valid
and binding obligations of the Company enforceable in accordance with their
respective terms, except as enforcement may be limited by insolvency and similar
laws affecting the enforcement of creditors’ rights generally and equitable
remedies. The Shares, when issued in compliance with the provisions of this
Agreement, and the Warrant Shares, if issued, when issued in compliance with the
provisions of the Warrants, will be duly authorized and validly issued, fully
paid, non-assessable, subject to no lien, claim or encumbrance and issued in
compliance with federal securities laws and applicable state securities laws. No
stockholder of the Company or other person has any preemptive, anti-dilution,
“poison-pill” or similar right with respect to the Shares and the Warrants and,
if issued, the Warrant Shares. The Company has reserved such number of shares of
its Common Stock necessary for issuance of the Shares and the Warrant Shares.
 
(dd)           SEC Documents. The Company has filed all of its SEC Filings (as
defined herein) for the 12 month period preceding the date hereof. As of their
respective filing dates, or such later date on which such reports were amended,
the SEC Filings complied in all material respects with the requirements of the
Exchange Act. The SEC Filings as of their respective dates, or such later date
on which such reports were amended, when issued did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The financial
statements included in the SEC Filings comply as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto. Except as may be indicated in
the notes to the financial statements included in the SEC Filings or, in the
case of unaudited statements, as permitted by Form 10-Q of the SEC, such
financial statements have been prepared in accordance with generally accepted
accounting principles consistently applied and fairly present the consolidated
financial position of the Company and any subsidiaries at the dates thereof and
the consolidated results of their operations and consolidated cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
recurring adjustments). As used herein, the term “SEC Documents” means the
Company annual reports on Form 10-K for fiscal year ended February 28, 2010
(including any amendments thereto) and (ii) the Company’s quarterly reports on
Form 10-Q for the 2010 fiscal year and the term “SEC Filings” means the SEC
Documents, along with all other reports, schedules, forms, statements and other
documents that the Company is required to file with the SEC pursuant to the
reporting requirements of the Securities and Exchange Act of 1934, as amended,
for the 12 month period preceding the date hereof.
 

 
15

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
(ee)           Capital Stock. The authorized capital stock of the Company
consists of 200,000,000 shares of Common Stock, with no par value, and
20,000,000 shares of Preferred Stock, with no par value. As of January 31, 2011,
there were 54,003,827 shares of Common Stock issued and outstanding and there
was no issued and outstanding Preferred Stock. All outstanding shares of Common
Stock have been duly authorized and validly issued and are fully paid and
non-assessable. As of January 31, 2011, none of the authorized Common Stock is
reserved for issuance, other than (i) 386,666 units consisting of 386,666 shares
of Common Stock, and 193,333 warrants exercisable at $0.50 pursuant to a
cancellation of debt and release agreement, (ii) 3,860,000 shares of Common
Stock reserved for future issuance pursuant to 5,000,000 options approved under
the Company’s 2009 stock option plan, (iii) 2,875,000 shares of Common Stock
reserved for future issuance pursuant to options and awards which may be granted
under the Company’s 2008 and 2007 stock option plans, and (iv) 25,826,733 shares
of Common Stock reserved for future issuance pursuant to outstanding warrants.
Attached hereto as Exhibit 3.2(d) is the Company capitalization table as of the
date of the Agreement. Except as set forth in this paragraph 3.2(d) and Exhibit
3.2(d), the Company has no outstanding securities convertible into or
exchangeable for Common Stock and no contracts, rights, options or warrants to
purchase or otherwise acquire Common Stock or securities convertible into or
exchangeable for Common Stock.
 
(ff)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance and reservation
for issuance of the Warrant Shares) will not: (i) conflict with or result in a
violation of any provision of the Company’s certificate of incorporation or
bylaws or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its subsidiaries is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its subsidiaries or
by which any property or asset of the Company or any of its subsidiaries is
bound or affected. Neither the Company nor any of its subsidiaries is in default
(and no event has occurred which with notice or lapse of time or both could put
the Company or any of its subsidiaries in default) under, and, to the knowledge
of the Company, neither the Company nor any of its subsidiaries has taken any
action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party or by which any property or assets of the Company or any of its
subsidiaries is bound or affected. Neither the Company nor its subsidiaries is
in violation of any material law, rule ordinance or regulation of any
governmental entity. Except as required under federal securities laws and any
applicable state securities laws, rules or regulations, by the terms of this
Agreement, or by any applicable trading market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement or the
Warrants in accordance with the terms hereof or thereof or to issue and sell the
Shares and Warrants in accordance with the terms hereof and to issue the Warrant
Shares upon exercise of the Warrants in accordance with the terms thereof.
 

 
16

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
(gg)           No Material Adverse Change. Since the date of the latest audited
financial statements included in the SEC Documents, except as set forth in the
SEC Documents, there has not been:
 
 
(i)
any changes in the assets, liabilities, financial condition, prospects or
operations of the Company from that reflected in the financial statements except
changes in the ordinary course of business which have not been, either in any
individual case or in the aggregate, materially adverse to the Company and its
subsidiaries taken as a whole;

 
 
(ii)
any material change, except in the ordinary course of business, in the
contingent obligations of the Company whether by way of guarantee, endorsement,
indemnity, warranty or otherwise; or

 
 
(iii)
any damage, destruction or loss, whether or not covered by insurance, materially
and adversely affecting the properties or business of the Company.

 
(hh)           Litigation. Except as described in the SEC Documents, there is no
material action, suit, claim, proceeding, inquiry or investigation before or by
any court, public board, government agency, self-regulatory organization or body
pending, or, to the Company’s knowledge, threatened or contemplated, against the
Company or any of its subsidiaries, or against any officer, director or employee
of the Company or any such subsidiary in connection with such person’s
employment therewith. Neither the Company nor any of its subsidiaries is a party
to or subject to the provisions of, any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
reasonably be expected to have a material adverse effect on the Company, its
assets, liabilities, financial condition or business prospects.
 
(ii)           Contracts. The material contracts to which the Company is a party
that have been filed as exhibits to the SEC Filings, have been duly and validly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding agreements of the Company, enforceable by and against it in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws and judicial decisions of general application relating to
enforcement of creditors’ rights generally, and the application of general
equitable principles relating to or affecting the availability of remedies, and
except as rights to indemnity or contribution may be limited by federal or state
securities laws or the public policy underlying such laws.
 
(jj)           Real Property. The Company has good and valid title to all items
of tangible personal property (“Real Property”) used in its operations free and
clear of all Liens (as defined herein). Any Real Property described in the SEC
Filings as being leased by the Company or any subsidiary is held by the Company
under valid, existing and enforceable leases. As used herein, the term “Liens”
shall mean any security interests, liens, pledges, mortgages or other
encumbrances, whether arising voluntarily, involuntarily or by operation of law.
Attached hereto as Exhibit 3.2(i) is a list of all Real Property and leases used
in the Company’s operations. Except as disclosed on Exhibit 3.2(i), there are no
unrecorded covenants, deed restrictions, easements, leases, subleases or rights
of occupancy or liens which encumber the Real Property, or any part thereof.
There are no easements, rights of way or licenses which are not in full force
and effect necessary for the operation of any of the parcels constituting the
Real Property. The Company has the right of ingress and egress, through a public
road or street, to and from each of the parcels comprising the Real Property. No
utility easement or right of way which services any portion of the Real Property
may be terminated by the owner or mortgagee of any property through which any
such easement or right of way runs.
 

 
17

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
(kk)           Permits; Compliance. The Company and each of its subsidiaries is
in possession of all material franchises, grants, authorizations, licenses,
permits, easements, variances, exemptions, consents, certificates, approvals and
orders issued by the appropriate federal, state local or foreign regulatory
authorities necessary to own, lease and operate its properties and to carry on
its business as it is now being conducted (collectively, the “Company Permits”),
and there is no action pending or, to the knowledge of the Company, threatened
regarding suspension or cancellation of any of the Company Permits. Neither the
Company nor any of its subsidiaries is in conflict with, or in default or
violation of, any of the Company Permits.
 
(ll)           Certain Transactions. Except as set forth in the SEC Filings, to
the knowledge of the Company there are no loans, leases, royalty agreements or
other transactions between: (i) the Company or any of its subsidiaries or any of
their respective customers or suppliers, and (ii) any officer, employee,
consultant or director of the Company or any person owning five percent (5%) or
more of the capital stock of the Company or five percent (5%) or more of the
ownership interests of the Company or any of its subsidiaries or any member of
the immediate family of such officer, employee, consultant, director,
stockholder or owner or any corporation or other entity controlled by such
officer, employee, consultant, director, stockholder or owner, or a member of
the immediate family of such officer, employee, consultant, director,
stockholder or owner.
 
(mm)           No Brokers. Except as disclosed herein, no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person with respect to the Offering. To the knowledge of the
Company, the Subscriber shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other persons for fees of a
type contemplated herein that may be due in connection with the transactions
contemplated by the Offering.
 
(nn)           Internal Controls. The Company is in compliance with the
provision of the Sarbanes-Oxley Act of 2002 currently applicable to the Company.
 
(oo)           FCPA Matters. Neither the Company, nor any of its subsidiaries,
nor, to the knowledge of the Company, any director, officer, agent, employee or
other person acting on behalf of the Company or any Subsidiary has, in the
course of his or her actions for, or on behalf of, the Company: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic governmental or private official or person.
 

 
18

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
(pp)           Non-Public Information. The Company has not disclosed to the
Subscriber any information that would constitute material non-public information
other than the existence of the transactions contemplated hereby.
 
(qq)           Disclosure. All disclosure provided to the Subscriber or Andean
regarding the Company, its business and the transactions contemplated hereby,
furnished by or on behalf of the Company, were, as of the date made, true and
correct and did not contain any untrue statement of material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 
(rr)           Survival. The representations, warranties and covenants of the
Company shall survive the Final Closing and shall continue in full force and
effect for the benefit of the Subscriber for a period of one (1) year following
the Final Closing, all in accordance with this Agreement.
 
(ss)           No Undisclosed Events, Liabilities, Developments or
Circumstances. Except for the transactions contemplated hereby, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company, its business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced.
 
(tt)           Use of Proceeds. The Company hereby covenants to use the monies
raised from the Offering only as described in the “Use of Proceeds” section,
attached hereto as Exhibit C.
 
(uu)           The Company certifies that each of the foregoing representations
and warranties set forth in this Section 3.2 are true as of the date hereof and
shall survive such date.
 
4.           Indemnification. The parties hereto understand that the Securities
are being offered in reliance upon representation, warranties and covenants of
each of the parties hereto, the exemptions under applicable securities laws;
that the availability of such exemptions are, in part, dependent upon the
truthfulness and accuracy of the representations made by the undersigned herein;
that the Company will rely on such representations in accepting any
subscriptions for the Securities, and that the Company may take such steps as it
considers reasonable to verify the accuracy and truthfulness of such
representations in advance of accepting or rejecting the undersigned’s
subscription. The undersigned agrees to indemnify and hold harmless the Company
against any reasonable damage, loss, expense or cost, including reasonable
attorneys’ fees, sustained as a result of any misstatement or omission on the
undersigned’s part in this Agreement.
 

 
19

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
5.           No Waiver. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the undersigned, the undersigned
does not thereby, or in any manner, waive any rights granted to him under
applicable securities laws.
 
6.           Revocation. The undersigned agrees that he or she shall not cancel,
terminate or revoke this Agreement or any agreement of the undersigned made
hereunder, and this Agreement shall survive the death or disability of the
undersigned.
 
7.           Termination of Agreement. If the Company elects to cancel this
Agreement, provided that it returns to the undersigned, without interest and
without deduction, all sums paid by the undersigned, this Offering shall be null
and void and of no further force and effect, and no party shall have any rights
against any other party hereunder.
 
8.           Risks of New Business. The undersigned has been advised that the
Company is preparing to engage in mineral exploration operations and has
commenced limited business operations to date and generated limited revenues.
The Company will be subject to all of the risks inherent in a developing mining
business and there is no assurance that the Company will succeed, become
profitable or that investors in the Company will receive a return on all or any
part of their investment. Moreover, mineral exploration operations are
significantly volatile and uncertain, and there is no assurance that the market
for metals explored for will be sustained.
 
THIS IS A HIGHLY SPECULATIVE INVESTMENT THAT SHOULD NOT BE MADE BY ANYONE WHO
CANNOT AFFORD TO SUSTAIN A LOSS OF HIS ENTIRE INVESTMENT.
 
9.           Miscellaneous.
 
9.1           All notices or other communications given or made hereunder shall
be in writing and shall be mailed by registered or certified mail, return
receipt requested, postage prepaid, to the undersigned at their address set
forth below and to the Company.
 
9.2           This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties.
 
9.3           The provisions of this Agreement shall survive the execution
thereof.
 
9.4           This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. The parties further:  (a) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in any Federal or State court of
competent jurisdiction within the State of New York, (b) waive any objection
that they may have now or hereafter to the venue of any such suit, action or
proceeding, and (c) irrevocably consent to the in personam jurisdiction of any
Federal or State court of competent jurisdiction within the State of New York in
any such suit, action or proceeding. The parties each further agree to accept
and acknowledge service of any and all process which may be served in any such
suit, action or proceeding in a Federal or State court of competent jurisdiction
within the State of New York, and that service of process upon the parties
mailed by certified mail to their respective addresses shall be deemed in every
respect effective service of process upon the parties, in any action or
proceeding.
 

 
20

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
10.           Collection of Personal Information.  The undersigned (on its own
behalf and, if applicable, on behalf of any person for whose benefit the
undersigned is subscribing) acknowledges and consents to the fact the Company is
collecting the undersigned’s (and any beneficial purchaser’s) personal
information for the purpose of completing the undersigned’s subscription.  The
undersigned (on its own behalf and, if applicable, on behalf of any person for
whose benefit the undersigned is subscribing) acknowledges and consents to the
Company retaining the personal information for as long as permitted or required
by applicable law or business practices.  The undersigned (on its own behalf
and, if applicable, on behalf of any person for whose benefit the undersigned is
subscribing) further acknowledges and consents to the fact the Company may be
required by applicable securities laws and stock exchange rules to provide
regulatory authorities any personal information provided by the undersigned
respecting itself (and any beneficial purchaser).  The undersigned hereby
acknowledges and consents to the fact that (i) the undersigned’s (and any
beneficial purchaser’s) personal information is being collected indirectly by
securities regulatory authorities, including the Ontario Securities Commission,
under the authority granted to such authorities in applicable securities
legislation; and this information is being collected for the purposes of the
administration and enforcement of the applicable securities legislation.  The
undersigned (on its own behalf and, if applicable, on behalf of any person for
whose benefit the undersigned is subscribing) hereby acknowledges that the
public official in Ontario who can answer questions about the Ontario Securities
Commission’s indirect collection of such information is the Administrative
Assistant to the Director of Corporate Finance, Suite 1903, Box 55, 20 Queen
Street West, Toronto, Ontario M5H 3S8, who may be contacted at (416)
593-8086.  By executing this Agreement, the undersigned is deemed to be
consenting to the foregoing collection, use and disclosure of the undersigned’s
(and any beneficial purchaser’s) personal information.  The undersigned also
consents to the filing of copies or originals of any of the undersigned’s
documents described herein as may be required to be filed with any stock
exchange or securities regulatory authority in connection with the transactions
contemplated hereby.  The undersigned represents and warrants that it has the
authority to provide the consents and acknowledgments set out in this
paragraph on behalf of all beneficial purchasers.
 
11.           Not Proceeds of Crime.  The undersigned (on its own behalf and, if
applicable, on behalf of any person for whose benefit the undersigned is
subscribing) represents and warrants that the funds representing the
Subscription Proceeds which will be advanced by the undersigned to the Company
hereunder will not represent proceeds of crime for the purposes of the Proceeds
of Crime (Money Laundering) Act (Canada) (the “PCMLA”) and the undersigned (on
its own behalf and, if applicable, on behalf of any person for whose benefit the
undersigned is subscribing) acknowledges that the Company may in the future be
required by law to disclose the undersigned’s name and other information
relating to this Agreement and the undersigned’s subscription hereunder, on a
confidential basis, pursuant to the PCMLA.  To the best of its knowledge
(a) none of the subscription funds to be provided by the undersigned (i) have
been or will be derived from or related to any activity that is deemed criminal
under the law of Canada, the United States of America, or any other
jurisdiction, or (ii) are being tendered on behalf of a person or entity who has
not been identified to the undersigned, and (b) it shall promptly notify the
Company if the undersigned discovers that any of such representations ceases to
be true, and to provide the Company with appropriate information in connection
therewith.
 

 
21

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
12.           Certification.  The undersigned has read this entire Agreement and
certifies that every statement on the part of the undersigned is true and
complete.
 


 
[Remainder of page intentionally left blank]
 

 
22

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only



IN WITNESS WHEREOF, the undersigned has executed this Agreement on the date
their signature has been subscribed and sworn to below.
 
DATED as of this _____ day of ____________, 2011.
 
Number of Units to be purchased at U.S. $0.20 each:
   
Aggregate Subscription Proceeds:
$
 
Name (full legal name of subscriber):
 
 

--------------------------------------------------------------------------------

(print name of subscriber)
 
Address of subscriber
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

(address, including postal code)
 

--------------------------------------------------------------------------------

(telephone number)
 

--------------------------------------------------------------------------------

(facsimile number)
 

--------------------------------------------------------------------------------

 (e-mail address)
 
By:
________________________________________________________________________________________________________
(signature)
 

--------------------------------------------------------------------------------

(if corporation, print name of authorized signatory)
 

--------------------------------------------------------------------------------

(official capacity)
 

--------------------------------------------------------------------------------

(social insurance number or federal corporate/business account number)
 


 
23

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





ACCEPTED as of the ________________ day of ____, 2011.
 
PAN AMERICAN GOLDFIELDS LTD.
 
 
 
 



 

   
Shares Issued:  
By: _________________________________________________________
Name:             Miguel Di Nanno
Title:             President
 
 
 
Warrants Issued:  ____________





 

 
24

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
FORM OF SUBSCRIPTION
 


 
TO:
Pan American Goldfields Ltd.

Mountain View Center
12303 Airport Way, Suite 200
Broomfield, CO. 80021


Attention:  Miguel Di Nanno, President:


The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the “Shares”) of Pan American Goldfields Ltd. (the “Company”)
pursuant to the Warrants within at US$0.30 per share on the terms specified in
said Warrants. Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.
 
This subscription is accompanied by a certified cheque or bank draft payable to
or to the order of the Company for the aggregate purchase price of the Shares.
 
The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in the Subscription
Agreement between the Company and the undersigned pursuant to which these
Warrants were issued are true and accurate.
 
The undersigned hereby directs that the Shares be registered as follows:
 
NAME(S) IN FULL
 
ADDRESS(ES)
 
NUMBER OF SHARES
                                                     
TOTAL:
   



 
(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss as applicable).
 
DATED this ________  day of __________________ , ______.
 
In the presence of:
 

 
25

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 

     
Signature of Witness
 
Signature of Warrant Holder

 
Please print your name and address in full below.
 
Name (Mr./Mrs./Miss)
 
Address  _________________________________________________________________________
 
          
_________________________________________________________________________
 


 

 
26

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only



INSTRUCTIONS FOR SUBSCRIPTION
 
The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign. In the
case of persons signing by agent or attorney or by personal representative(s),
the authority of such agent, attorney or representative(s) to sign must be
proven to the satisfaction of the Company. If the Warrant certificate and the
form of subscription are being forwarded by mail, registered mail must be
employed.
 

 
27

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
EXHIBIT B
 
INSTRUCTIONS FOR WIRING FUNDS
 


 
 
For the Benefit of:
 
DLA Piper US LLP Trust Account - Pan American Goldfields Ltd.
 
Bank Name:  Union Bank of California
 
ABA Number: 122000496
 
Swift code: BOFCUS33MPK
 
Account Number: 6470017579
 
Account Name: DLA Piper LLP (US)
 
DLA Piper US LLP Trust Account
 
Bank Address: 400 University Avenue Palo Alto, CA 94301
 
Contact Information:
 
DLA Piper LLP (US), Atten: Jeffery Thacker
 
Address: 4365 Executive Drive, Suite 1100
San Diego, California 92121
 



 

 
28

--------------------------------------------------------------------------------

 
Confidential
U.S. Accredited.Investors Only



EXHIBIT C
 
USE OF PROCEEDS
 


 
Name
Amount
 
Reason
         
Equity financing
$
500,000
   
Total cash inflows
 
500,000
                       
Acquisition of exploration property
 
150,000
   
Geological work
 
120,000
   
Consultants' fee, legal, travel and related costs
 
30,000
 
Due diligence on prospective exploration property acquisition
General administration
 
100,000
   
Total cash outflows
$
400,000
             
Working capital
$
100,000
                                 
Total
$
500,000
   





 

 
29

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only



EXHIBIT D
 


 
TECHNICAL REPORT SUMMARY
 
GEOLOGY AND MINERAL RESOURCES
 
CIENEGUITA PROJECT
 
CHIHUAHUA, MEXICO
 


 
1.0
EXECUTIVE SUMMARY



This technical report was prepared by Delve Consultants at the request of PAN
AMERICAN GOLDFIELDS LTD. (“Panam”) (formerly, Mexoro Minerals Limited), a United
States (Delaware) corporation, listed on the Over The Counter Bulletin Board as
MXOM, in connection with its filings with British Columbia Securities
Commission. The report was written in compliance with disclosure and reporting
requirements set forth in the Canadian Securities Administrators’ National
Instrument 43-101, Companion Policy 43-101CP, and Form 43-101F1. The resource
estimate contained in Section 17.8 for the Cieneguita deposit was prepared by P
& E Mining Consultants, Inc in April 2010. No mineral reserves were estimated.
Mr. Durgin, Mr. Wood, Mr. Puritch and Mr. Yassa (the authors) are qualified
persons under Canadian Securities ministrators’ National Instrument 43-101. The
authors have independently investigated the data provided to them by Pan
American Goldfields Limited to the extent deemed necessary in their professional
judgment for him to be able to reasonably rely on this information.


1.1 Introduction


The Cieneguita project is located southwestern Chihuahua in northern Mexico, and
is 375 km by road from the state capital, Chihuahua City. The project is about
30 km south of the town of Cerocahui, adjacent to the village of Cienequita. It
is part of the Sierra Madre Occidental silver-gold belt. The centre of the
property is located at latitude 27 degrees 8 minutes North and longitude 108
degrees 12 minutes (WGS 1984, UTM zone 12, 3003848N, 795718E).


1.2 Geology and Mineralization


At the Cieneguita project, disseminated gold-silver-lead-zinc mineralization is
hosted by a diatreme breccia, which has the appearance of a coarse, poorly
sorted, poorly consolidated felsic tuff. Disseminated pyrite, galena, sphalerite
and chalcopyrite are spatially associated with widespread sericitic and
peripheral argillic alteration. The diatreme body has the appearance of a
flattened funnel, approximately 1200 meters long and 200 meters wide, and dips
nearly vertically. Host rocks are andesitic volcanic rocks of lower Tertiary
age. This is the first mineralized diatreme breccia described in the region.



 
30

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





EXHIBIT D (continued)


1.3 Exploration and Mining History


In general, the region has a mining history dating to the early Spanish colonial
days. The church at nearby Cerocahui was built in 1620. There was no significant
mining activity in the immediate area of Cieneguita until Cominco drilled 51
diamond drill holes (6700m) in 1981 and 1982. Glamis Gold completed drilling
programs in 1994 and 1997. From 1995 to 1998, the Cieneguita deposit was a
producing gold mine operated by Glamis. From 1995 to 1998, an indicated 197,993
metric tonnes of oxidized ore grading at 2.27 grams per tonne gold (g/t Au) was
mined


from the Cieneguita Property. Panam began its ongoing exploration and
development program in December 2007.


1.4 Drilling and Sampling


The quality and technical specifications of sampling techniques and procedures
of any drilling done prior to that of Panam are not well known. The precise hole
locations of most of the earlier
generations of drilling cannot be ascertained with certainty due to mining
activity and the passage of time having erased much of the prior survey grid.
Panam initiated a diamond drilling program in December 2008, using GDA Servicios
Mineros, as the contractor. The program was completed late in 2009 using two
drill rigs. A total of 20,733 meters of HQ (2.5 inch core) drilling was
completed in 103 drill holes. Core recovery has been excellent. All of the core
in each hole has been photographed, logged in detail, split, sampled, and
assayed by Chemex Laboratory for silver and gold as well as a suite of trace
elements. In the area which has become the # 3 Pit, a program of closely spaced
shallow ore definition drilling was completed in the second quarter of 2009.
This program contained 133 holes, also HQ in size, for a total of 5420 meters.


1.5 Metallurgical Testing


Panam has processed more than 17,700 tons of material testing bulk sulfide
flotation methods in
Minera Rio Tinto’s mill in Choix, Sinaloa, described in detail in Section 16.
This testing was focused on achieving the best gold and silver recoveries for
the in-house mineralization estimate in the # 3 Pit, currently being mined, with
little emphasis on the base metals. Recoveries on the order of 95% of the gold
and 85% of the silver seem achievable. Bench scale flotation testing was also
done with the aim of enhancing both base and precious metal recoveries. This
will be vital to the larger scale deposit from which recovery of gold, silver,
lead, zinc and copper is anticipated. These test showed that, in producing a
lead concentrate, a zinc concentrate, and perhaps a pyrite concentrate, very
good recoveries will be possible. A conservative estimate of the anticipated
metal recoveries is:


Au = 95%, Ag = 83%, Pb = 80%, Zn = 80%, Cu = 75%



 
31

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





EXHIBIT D (continued)


1.6 Mineral Resource Estimation


There are two separate resource estimates. First, in the spring of 2009 an
in-house krigged mineralization estimate was made for the small, higher grade #
3 Pit using a database of 5420 meters of drilling in 133 shallow holes and a few
deeper exploration holes. Minesight modeling software was used. The block model
is approximately 160 by 100 by 50 meters. Within this, using a density of 2.4
tonnes per cubic meter, and a cutoff grade of 1 g/t AuEq ( EuEq = Au g/t + (Ag
g/t / 67), this figure was calculated at 658,451 tonnes at a grade of 1.793 g/t
Au and 93.51 g/t Ag, or a gold -equivalent grade of 3.173 g/t. With a pit slope
of 45 degrees, the strip ratio was calculated to be 0.59 to 1.


The large scale, lower grade, more formal resource estimate, which is the
principal focus of this report, has been completed in a NI 43-101 compliant
manner by P & E Mining Consultants, Inc. It is based on 17,833 meters of core
drilling in 90 holes with an approximate spacing of 40 meters. The database has
been carefully verified. Mining of the larger scale resource will be at a larger
scale and include recoveries of all five metals - Au, Ag, Pb, Zn, Cu - as
efficiently as possible. From the results of metallurgical testing by Panam and
comparison with other projects, estimated metal recoveries used in the modeling
are:
Au = 90%, Ag = 83%, Pb = 80%, Zn = 890%, Cu = 75%.


Based on sales of concentrates produced in pre-startup testing of 17,700 tons of
material and general guidelines (there are no smelter contracts at this time),
the following smelter paybacks are used in the estimate: Au = 95%, Ag = 95%, Pb
= 70%, Zn = 70%, Cu = 80%.


24 month trailing average metal prices used are: Au = $945/oz, Ag = $14.75/g, Pb
= $0.85/lb, Zn = $0.80/lb, Cu = $2.75.


In defining boundaries of mineralization in the estimation of the resource,
mining and processing costs must be included, as well as the above factors.
Based on mining engineering studies, assuming production rates of 1000 tons per
day, and a 1.5 to 1 stripping ratio, mining and processing costs are estimated
to be $24.50 per tonne. Thus the cutoff used for defining ore boundaries was
$24.50.





 
32

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





EXHIBIT D (continued)


Modeling of the larger scale Cieneguita deposit using the drilling database, the
price, recovery, and smelter return figures above and Gemcom modeling software
produced the following resources:


[graphic2.jpg]



1.7 Interpretation and Conclusions


From their review of data provided by Panam, the authors believe that the data
generally provide an accurate and reasonable representation of the Cieneguita
project. Panam’s exploration program has delineated a gold and silver resource
with significant base metal values. These resources are classified as Measured &
Indicated and Inferred Resources as defined by CIM. These have been estimated
based on detailed and reliable exploration and testing information gathered
using appropriate techniques and drill holes that are spaced closely enough for
geological and grade continuity to be reasonably assumed. Some portion of these
resources may be upgraded to Proven and Probable Reserves as more data is
obtained, more engineering and economic studies are completed and more
sophisticated methods of deposit modeling are applied. It cannot be assumed that
all such resources will be converted to Reserves, however the authors believe
that such improvements will lead to definition of additional resources or
reserves in higher categories for large portions of the deposit.


In addition, the resources described remain somewhat open to the northwest and
in depth. The drilling program on which this resource calculation has been based
was done at a nominal hole spacing of 40 meters. Additional drilling is clearly
warranted both as infill of the known resource in some areas and as additional
step-out drilling peripheral to the known resource. This is planned later in
2010.


 


 


 

 
33

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only



EXHIBIT 3.2(d)
 
CAPITALIZATION SPREAD SHEET

                       
Number of
   
Number of
   
Number of
     
Shares
   
Options
   
Warrants
                     
Balance, February 28, 2009
    31,019,302       4,835,000       7,102,890  
Issued
    22,734,525       2,060,000       22,887,500  
Cancelled/forfeited
    -       (335,000 )     (4,609,490 )
Exercised
    -       -       -                            
Balance, February 28, 2010
    53,753,827       6,560,000       25,380,900                            
Issued
                       
    Share subscription - Michael McKnight
    250,000       -       -  
    Warrants issued to new directors
    -       -       3,000,000  
Cancelled/forfeited
    -       (825,000 )     (2,554,167 )
    Options granted - Miguel Di Nanno
            1,000,000          
Exercised
    -       -       -                            
Balance, December 31, 2010
    54,003,827       6,735,000       25,826,733  

 


 

 
34

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only



EXHIBIT 3.2(i)
 
REAL PROPERTY
 


 
Properties owned by Sunburst Mining de Mexico, a 100% subsidiary of Pan American
Goldfields Ltd.
 
Encino Gordo
     
Lot Name
Title Number
Area (Ha)
Term of Validity
       
Encino Gordo
225277
450.00
8/12/2005 to 8/11/2055
Encino Gordo
227125
382.00
5/17/2006 to 5/16/2056

 
Properties under option agreements with Sunburst Mining de Mexico,
 
Cieneguita
     
Lot Name
Title Number
Area (Ha)
Term of Validity
       
Aurifero
196356
492.00
7/16/1993 to 7/15/2043
Aurifero Norte
196153
60.00
7/16/1993 to 7/15/2043
Aquilon Uno
208339
222.11
9/23/1998 to 9/22/2048
La Maravilla
190479
48.00
4/29/1991 to 4/24/2041

 
Encino Gordo
     
Lot Name
Title Number
Area (Ha)
Term of Validity
       
La Paloma
220148
100.00
6/17/2003 to 6/16/2053
El Camuchin
220149
100.00
6/17/2003 to 6/16/2053

 
 
 
 
 


 


 


 


 


 


 

 
35

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
EXHIBIT 3.2(i) (continued)
 
 
Machinery and Equipment
 
Description
Date
 
Acquired
Structures and belts
2/1/2007
Agglomerations and base
3/31/2007
BHD 8x20 ft. container
7/24/2007
BHD 8x20 ft. container
8/1/2007
3 Prefab metal containers
11/20/2007

 
Transportation Equipment
 
Description
Date
 
Acquired
Ford F-250 20355
4/29/2006
Ford F-250 20503
4/25/2006
Ford Lobo Deducible81850
8/26/2006
Housing trailer 0772
11/1/2006
Housing trailer 23361
11/1/2006
Ford F-250 Diesel 43477
6/26/2007
Ford F-250 30517
7/30/2007
Ford F-250 4X4 29899
6/5/2008

 


 


 


 

 
36

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
SCHEDULE A
 
ALL SUBSCRIBERS
 
REGISTRATION AND DELIVERY INSTRUCTIONS
 
1.
Delivery:  Please deliver the certificates representing the Securities to:
 



Name
 
Account reference, if applicable
 
Contact name
 
Address, including postal code
 
Telephone number
 
2.
Registration:  The certificates representing the Securities which are to be
delivered by the Company should be registered as follows:
 



Name
 
Account reference, if applicable
 
 
 

 
Address, including postal code
 
Words and terms herein with the initial letter or letters thereof capitalized
and defined in the Agreement shall have the meanings given to such capitalized
words and terms in the Agreement.
 



 
37

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only



SCHEDULE B
 
ELIGIBILITY CERTIFICATE
 
TO:
Pan American Goldfields Ltd.  (the “Company”)



In connection with the purchase of units of common stock and warrants in the
capital of the Company (the “Units”) by the undersigned subscriber or, if
applicable, the principal on whose behalf the undersigned is purchasing as agent
(the “Subscriber” for the purposes of this Schedule B), the Subscriber hereby
represents, warrants, covenants and certifies to the Company that:
 
1.
the Subscriber is a resident in a province or territory of Canada or is subject
to the laws of a province or territory of Canada;

 
2.
the Subscriber is purchasing the Units as principal for its own account or is
deemed to be purchasing as principal pursuant to National Instrument 45-106 -
Prospectus and Registration Exemptions (“NI 45-106”);

 
3.
the Subscriber is an “accredited investor” within the meaning of National
Instrument 45-106 by virtue of satisfying one or more of the indicated criterion
set out in Appendix A To Schedule B to this Eligibility Certificate; and

 
4.
upon execution of this Eligibility Certificate by the Subscriber, this
Eligibility Certificate (including Appendix A To Schedule B hereto) shall be
incorporated into and form a part of the Agreement to which this Eligibility
Certificate is attached.

 
DATED:  _______________________, 2009.
 

   

--------------------------------------------------------------------------------

Print name of Subscriber
 
   
By:       
_____________________________________________________________________________________________________
            Signature
 
            
_____________________________________________________________________________________________________
               Print name of Signatory (if different from Subscriber)
 
_____________________________________________________________________________________________________
  Title
   
_____________________________
   
_____________________________
   
_____________________________
   
Address of Subscriber

 
IMPORTANT:  PLEASE INITIAL ONE OR MORE OF THE ITEMS, AS APPLICABLE, IN APPENDIX
A TO SCHEDULE B ON THE NEXT PAGE
 

 
38

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
APPENDIX A TO SCHEDULE B
 
The Subscriber hereby represents, warrants and certifies to the Company that the
Subscriber (or its disclosed principal) is an “accredited investor” as defined
in National Instrument 45-106 by virtue of being:  [initial appropriate item(s)
below]
 
_____
(a)        a Canadian financial institution, or a Schedule III bank;
   
_____
(b)        the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada);
   
_____
(c)        a subsidiary of any person referred to in paragraphs (a) or (b), if
the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;
   
_____
(d)        a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer, other than a person registered
solely as a limited market dealer under one or both of the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador);
   
_____
(e)        an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);
   
_____
(f)          the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly-owned entity of the Government of Canada or a
jurisdiction of Canada;
   
_____
(g)        a municipality, public board or commission in Canada and a
metropolitan community, school board, the Comité de gestion de la taxe scolaire
de l’île de Montréal or an intermunicipal management board in Québec;
   
_____
(h)        any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government;
   
_____
(i)          a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada;
   
_____
(j)          an individual who, either alone or with a spouse, beneficially
owns, directly or indirectly, financial assets having an aggregate realizable
value that before taxes, but net of any related liabilities, exceeds $1,000,000;
   
_____
(k)         an individual whose net income before taxes exceeded $200,000 in
each of the 2 most recent calendar years or whose net income before taxes
combined with that of a spouse exceeded $300,000 in each of the 2 most recent
calendar years and who, in either case, reasonably expects to exceed that net
income level in the current calendar year;


 
39

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





_____
(l)         an individual who, either alone or with a spouse, has net assets of
at least $5,000,000;
   
_____
(m)       a person, other than an individual or investment fund, that has net
assets of at least $5,000,000 as shown on its most recently prepared financial
statements;
   
_____
(n)        an investment fund that distributes or has distributed its securities
only to
 
(i)       a person that is or was an accredited investor at the time of the
distribution;
 
(ii)      a person that acquires or acquired securities in the circumstances
referred to in sections 2.10 and 2.19 of National Instrument 45-106; or
 
(iii)     a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of National Instrument 45-106.
   
_____
(o)        an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Quebec, the securities regulatory authority, has issued a receipt;
   
_____
(p)        a trust company or trust corporation registered or authorized to
carry on business under the Trust and Loan Companies Act (Canada) or under
comparable legislation in a jurisdiction of Canada or a foreign jurisdiction,
acting on behalf of a fully-managed account managed by the trust company or
trust corporation, as the case may be;
   
_____
(q)         a person acting on behalf of a fully-managed account managed by that
person, if that person
 
(i)       is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and
 
(ii)      in Ontario, is purchasing a security that is not a security of an
investment fund
   
_____
(r)         a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or an
adviser registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;
   
_____
(s)         an entity organized in a foreign jurisdiction that is analogous to
any of the entities referred to in paragraphs (a) to (d) or paragraph (i) in
form and function;


 
40

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





_____
(t)         a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors;
   
_____
(u)        an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser; or
   
_____
(v)        a person that is recognized or designated by the securities
regulatory authority or, except in Ontario and Quebec, the regulator as
 
(i)       an accredited investor, or
 
(ii)      an exempt purchaser in Alberta or British Columbia after National
Instrument 45-106 comes into force.



 
NOTE: A summary of the meanings of some terms used in the Accredited Investor
Questionnaire follows the signature block below.
 


DATED:  _______________________, 2011.
 

   

--------------------------------------------------------------------------------

Print name of Subscriber
 
   
By:        ______________________________________________________________________________________________________
Signature
 
          
______________________________________________________________________________________________________
           Print name of Signatory (if different from Subscriber)
 
______________________________________________________________________________________________________
Title
 
   
_____________________________
   
_____________________________
   
_____________________________
   
Address of Subscriber
     



 


 

 
41

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
For the purposes hereof:
 
(a)        “Canadian financial institution” means
 
(i)         an association governed by the Cooperative Credit Associations Act
(Canada) or a central cooperative credit society for which an order has been
made under section 473(1) of that Act, or
 
(ii)         a bank, loan corporation, trust company, trust corporation,
insurance company, treasury branch, credit union, caisse populaire, financial
services cooperative, or league that, in each case, is authorized by an
enactment of Canada or a jurisdiction of Canada to carry on business in Canada
or a jurisdiction of Canada.
 
(b)        “control person” has the same meaning as in securities legislation
except in Manitoba, Newfoundland and Labrador, Northwest Territories, Nova
Scotia, Nunavut, Ontario, Prince Edward Island and Quebec where control person
means any person that holds or is one of the combination of persons that holds:
 
(i)          a sufficient number of any of the securities of an issuer so as to
affect materially the control of the issuer, or
 
(ii)         more than 20% of the outstanding voting securities of an issuer
except where there is evidence showing that the holding of those securities does
not affect materially the control of the issuer;
 
(c)        “director” means
 
(i)          a member of the board of directors of a company or an individual
who performs similar functions for a company, and
 
(ii)         with respect to a person that is not a company, an individual who
performs functions similar to those of a director of a company;
 
(d)        “eligibility adviser” means
 
(i)          a person that is registered as an investment dealer or in an
equivalent category of registration under the securities legislation of the
jurisdiction of a purchaser and authorized to give advice with respect to the
type of security being distributed, and
 
(ii)         in Saskatchewan or Manitoba, also means a lawyer who is a
practicing member in good standing with a law society of a jurisdiction of
Canada or a public accountant who is a member in good standing of an institute
or association of chartered accountants, certified general accountants or
certified management accountants in a jurisdiction of Canada provided that the
lawyer or public accountant must not:
 
(A)        have a professional, business or personal relationship with the
issuer, or any of its directors, executive officers, founders, or control
persons; and
 
(B)        have acted for or been retained personally or otherwise as an
employee, executive officer, director, associate or partner of a person that has
acted for or been retained by the issuer or any of its directors, executive
officers, founders or control persons within the previous 12 months.

 
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
 
 
(e)       “eligible investor” means
 
(i)         a person whose
 
(A)       net assets, alone or with a spouse, in the case of an individual,
exceed $400,000;
 
(B)       net income before taxes exceeded $75,000 in each of the 2 most recent
calendar years and who reasonably expects to exceed that income level in the
current calendar year; or
 
(C)       net income before taxes, alone or with a spouse, in the case of an
individual, exceeded $125,000 in each of the 2 most recent calendar years and
who reasonably expects to exceed that income level in the current calendar year.
 
(ii)         a person of which a majority of the voting securities are
beneficially owned by eligible investors or a majority of the directors are
eligible investors;
 
(iii)        a general partnership of which all of the partners are eligible
investors;
 
(iv)        a limited partnership of which the majority of the general partners
are eligible investors;
 
(v)         a trust or estate in which all of the beneficiaries or a majority of
the trustees or executors are eligible investors;
 
(vi)        an accredited investor;
 
(vii)       a person described in section 2.5 [family, friends and business
associates] of National Instrument 45-106; or
 
(viii)      a person that has obtained advice regarding the suitability of the
investment and, if the person is resident in a jurisdiction of Canada, that
advice has been obtained from an eligibility adviser.
 
(f)       “EVCC” means an employee venture capital corporation that does not
have a restricted constitution and is registered under Part 2 of the Employee
Investment Act (British Columbia) and whose business objective is making
multiple investments.
 
(g)      “executive officer” means, for an issuer, an individual who is
 
(i)         a chair, vice chair or president;
 
(ii)        a vice president in charge of a principal business unit, division or
function, including sales, finance or production;
 
(iii)       an officer of the issuer or any of its subsidiaries and who performs
a policy-making function in respect of the issuer; or
 
(iv)       performing a policy-making function in respect of the issuer.
 
(h)        “financial assets” means
 
(i)         cash;
 
(ii)        securities; or
 
(iii)       a contract of insurance, a deposit or an evidence of a deposit that
is not a security for the purposes of securities legislation.
 
(i)         “foreign jurisdiction” means a country other than Canada or a
political subdivision of a country other than Canada.
 
(j)         “founder” means, in respect of an issuer, a person who:
 
(i)        acting alone, in conjunction, or in concert with one or more persons,
directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer; and
 
(ii)         at the time of the trade is actively involved in the business of
the issuer.
 
(k)        “fully-managed account” means an account of a client for which a
person makes the investment decisions if that person has full discretion to
trade in securities for the account without requiring the client’s express
consent to a transaction.
 
(l)         “jurisdiction” means a province or territory of Canada except when
used in the term foreign jurisdiction.
 
(m)       “investment fund” means a mutual fund or a non-redeemable investment
fund, and, for greater certainty in British Columbia, includes an EVCC and VCC.
 
(n)        “local jurisdiction” means the jurisdiction in which the Canadian
securities regulatory authority is situate.

 
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
(o)       “non-redeemable investment fund” means an issuer:
(i)         whose primary purpose is to invest money provided by its
securityholders;
 
(ii)         that does not invest;
 
(A)       for the purpose of exercising or seeking to exercise control of an
issuer, other than an issuer that is a mutual fund or a non-redeemable
investment fund; or
 
(B)       for the purpose of being actively involved in the management of any
issuer, other than an issuer that is a mutual fund or a non-redeemable
investment fund.
 
(iii)        that is not a mutual fund.
 
(p)       “person” includes:
 
(i)        an individual;
 
(ii)       a corporation;
 
(iii)      a partnership, trust, fund and an association, syndicate,
organization or other organized group of persons, whether incorporated or not;
and
 
(iv)       an individual or other person in that person’s capacity as a trustee,
executor, administrator or personal or other legal representative.
 
(q)       “regulator” means, for the local jurisdiction, the Executive Director
as defined under securities legislation of the local jurisdiction.
 
(r)       “related liabilities” means
 
(i)       liabilities incurred or assumed for the purpose of financing the
acquisition or ownership of financial assets, or
 
(ii)      liabilities that are secured by financial assets.
 
(s)       “spouse” means, an individual who
 
(i)       is married to another individual and is not living separate and apart
within the meaning of the Divorce Act (Canada), from the other individual;
 
(ii)      is living with another individual in a marriage-like relationship,
including a marriage-like relationship between individuals of the same gender;
or
 
(iii)     in Alberta, is an individual referred to in paragraph (a) or (b), or
is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta).
 

 
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
(t)       “subsidiary” means an issuer that is controlled directly or indirectly
by another issuer and includes a subsidiary of that subsidiary.
 
(u)       “VCC” means a venture capital corporation registered under Part 3 of
the Small Business Venture Capital Act (British Columbia) whose business
objective is making multiple investments.



 

 
45

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only



SCHEDULE C
 
RISK ACKNOWLEDGMENT
Saskatchewan Close Personal Friends and Close Business Associates
I acknowledge that this is a risky investment:
·I am investing entirely at my own risk.
·No securities regulatory authority has evaluated or endorsed the merits of
these securities.
·I will not be able to sell these securities for 4 months.
·I could lose all the money I invest.
·I do not have a 2-day right to cancel my purchase of these securities or the
statutory rights of action for misrepresentation I would have if I were
purchasing the securities under a prospectus.
 
I am investing $____________ [total consideration] in total; this includes any
amount I am obliged to pay in future.
 
I am a close personal friend or close business associate of ____________ [state
name], who is a ____________ [state title - founder, director, executive officer
or control person] of ____________ [state name of issuer or its affiliate - if
an affiliate state “an affiliate of the issuer” and give the issuer’s name].
 
I acknowledge that I am purchasing based on my close relationship with
____________ [state name of founder, director, executive officer or control
person] whom I know well enough and for a sufficient period of time to be able
to assess her/his capabilities and trustworthiness.
 
I acknowledge that this is a risky investment and that I could lose all the
money I invest.
   
________________________________                    _______________________________________________
Date                                                                                        Signature
of Subscriber
 
_______________________________________________  
Print name of Subscriber
 
Sign 2 copies of this document.  Keep one copy for your records.
 



 
W A R N I N G


 

 
46

--------------------------------------------------------------------------------

 
Confidential
Canadian and Non-U.S. Subscribers Only





 
You are buying Exempt Market Securities.
 
They are called exempt market securities because two parts of securities law do
not apply to them.  If an issuer wants to sell exempt market securities to you:
 
•
the issuer does not have to give you a prospectus (a document that describes the
investment in detail and gives you some legal protections), and

•
the securities do not have to be sold by an investment dealer registered with a
securities regulatory authority.

 
You may not receive any written information about the issuer or its business.
 
If you have any questions about the issuer or its business, ask for written
clarification before you purchase the securities.  You should consult your own
professional advisers before investing in the securities.
 
Unless you consult your own professional advisers, you will not get professional
advice about whether the investment is suitable for you.
 
For more information on the exempt market, refer to the Saskatchewan Financial
Services Commission’s website at http://www.sfsc.gov.sk.ca.
 
[Instruction:  The Subscriber must sign 2 copies of this form.  The Subscriber
and the issuer must each receive a signed copy.]
 
 




47
